Citation Nr: 0101372	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-17 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
ankle fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from December 1964 to December 
1967.  

This matter arose from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied an increased evaluation for 
service-connected residuals of right ankle fracture.  The 
appellant timely appealed the denial.  


REMAND

The veteran provided testimony before the undersigned Board 
Member at a Travel Board hearing in April 2000.  At that 
time, the veteran described a worsening of signs and symptoms 
related to his service-connected right ankle condition since 
his most recent VA examination.  The Board notes that the 
examination, conducted in August 1998, is over two years old 
and, according to the veteran, now fails to fully identify 
all of the manifestations of the ankle disability at present.  
The veteran notes that his right ankle is now so painful 
constantly that he is unable to sleep.  The Board has taken 
the veteran's candid testimony into consideration as well as 
the recommendation of the veteran's representative on this 
matter.  The veteran has indicated that he desires 
reexamination of his right ankle in that his right ankle is 
worse than when last examined by VA.

In evaluating a service-connected joint disability, the 
United States Court of Appeals for Veterans Claims (Court) 
held in DeLuca v. Brown, 8 Vet. App. 202 (1995) that the 
Board had inadequately considered functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court found that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  Due to the lack of 
findings with regard to these factors, additional development 
is required.  

In addition, the Court has long held that the VA has a duty 
to assist the veteran in the development of facts pertinent 
to his claim, and that this duty includes conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Talley v. Brown, 6 Vet. App. 72, 74 (1993); see 
also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.303(a) (2000).  A new 
examination should be scheduled, and the report of 
examination should include findings pertaining to painful 
motion and painful use, as well as weakened movement and 
excess fatigability, with respect to any joint affected, so 
that the VA can determine the nature and severity of his 
service-connected residuals of right ankle fracture.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Finally, the veteran testified that he is undergoing physical 
rehabilitation, and it appears there may be relevant current 
treatment records available.  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected right ankle disability 
since September 1998.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
examination to evaluate his service-
connected residuals of a right ankle 
fracture.  The claims folder should be 
made available to the examiner for 
review before the examination.  All 
necessary tests should be performed.  
The examiner is requested to (1) record 
all ranges of motion of the veteran's 
right ankle and also note (2) any 
portion of the movable arc that is 
painful on motion or weightbearing of 
the right ankle, together with any 
objective indicia of such pain.  The 
examiner is asked to note whether (3) 
there is ankylosis or any other 
deformity of the right ankle in plantar 
flexion or dorsiflexion.  The examiner 
should also provide (4) a full 
description of the likely effects of the 
right ankle disability upon the 
veteran's ordinary activities, including 
the extent of any painful or weakened 
movement, excess fatigability, or any 
incoordination.  To the extent possible, 
(5) any such additional functional loss 
should be assessed in terms of 
additional loss of range of motion of 
the ankle joint itself.  If this is not 
feasible, the examiner should so state.  

3.  The RO must review the claims file and 
ensure that all notification and 
additional development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




